The Court
(Duckett, J., absent,)
refused to suffer the question to be asked, saying, that if the defendant wished to challenge the jurors for favor he might do so.
Mr. Alexander, a witness for the United States, upon being asked by the Court what knowledge he had of the handwriting of the prisoner, said that he had, as a justice of peace, seized a book of accounts, which the prisoner acknowledged to be in his handwriting; that he examined the handwriting in the book, which he had in his possession only about fifteen minutes ; that he also saw, in Mrs. Cas-sin’s possession, a piece of writing which the prisoner acknowledged to be his; and had, since the prisoner was confined in jail, received two notes from the prisoner; that bis.only knowledge of the prisoner’s handwriting was derived from those circumstances; that he could only swear that the check was like what he had seen.
*372Mr. Key and Mr. Dorsey objected to this testimony, and cited M’Nally, 417, (Yates’s opinion;) and Peake’s Evidence, 67.
Mr. Jones, contra, cited Esp. N. P. 144; 1 Bl. Rep. 384.
The Court said that Mr. Alexander’s testimony was not evidence of the handwriting of the prisoner.
Verdict, not guilty.